Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             Jun 28 2013, 6:58 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

TIMOTHY J. LEMON                                  GREGORY F. ZOELLER
Knox, Indiana                                     Attorney General of Indiana

                                                  MICHAEL GENE WORDEN
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

CHRISTOPHER GROSS,                                )
                                                  )
       Appellant-Defendant,                       )
                                                  )
               vs.                                )      No. 75A04-1210-CR-647
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                      APPEAL FROM THE STARKE CIRCUIT COURT
                             The Honorable Kim Hall, Judge
                              Cause No. 75C01-1204-FD-75


                                         June 28, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BRADFORD, Judge
          Appellant-Defendant Christopher Gross appeals his sentence of thirty months

incarceration that was imposed following his conviction for Class D felony possession of

a controlled substance. Gross argues that the trial court abused its discretion by failing to

consider his guilty plea and history of substance abuse as mitigating factors. Finding that

these facts are not significantly mitigating, we determine Gross’s claim to be without

merit. Gross further argues that his sentence is inappropriate in light of the nature of his

offense and his character. Concluding that Gross’s sentence is not inappropriate, we

affirm.

                        FACTS AND PROCEDURAL HISTORY

          On April 3, 2013, Officer Jeremiah Patrick and Detective Rob Olejniczak of the

Starke County Sherriff’s Department stopped a vehicle for failure to use a turn signal.

Gross was riding in the passenger seat. While conducting the traffic stop, the officers

noticed that both Gross and the driver of the vehicle were visibly nervous and shaking.

Suspecting criminal activity, the officers asked for and received the driver’s consent to

search the vehicle. During the course of the search, the officers found a bag of crushed

pseudoephedrine tablets; a cotton ball that tested positive for methamphetamine; and a

white pill on the passenger seat, where Gross had been sitting. Gross identified the pill as

a twenty-five milligram Xanax tablet. Gross then consented to a search of his person,

which resulted in the officers’ discovery of a syringe in Gross’s front shirt pocket.

          Gross was charged with Count I, unlawful possession of a syringe, and Count II,

possession of a controlled substance, both Class D felonies.          Given his history of

substance abuse, Gross was granted pretrial release to undergo rehabilitation.           His
                                       2
release, however, was revoked after he was observed drinking alcohol. As a result of this

violation, the trial court set a deadline for the parties to file a plea agreement that did not

include home detention or community-based rehabilitation. The deadline expired with no

agreement, and Gross’s case was set for trial.

       Twelve days before his trial was set to begin, Gross decided to plead guilty to

Count II in exchange for the State’s dismissal of Count I and a recommended sentence of

twelve months executed and twelve months stayed per completion of substance abuse

rehabilitation.   The trial court, however, sentenced Gross to thirty months of

incarceration. In its sentencing statement, the court found Gross’s violation of his pretrial

release and his criminal history to be aggravating factors. The trial court also advised

Gross that if he completed a drug treatment program while incarcerated, he could petition

to have his sentence modified.

                             DISCUSSION AND DECISION

                                  I. Abuse of Discretion

       Gross argues that the trial court abused its discretion in sentencing him to thirty

months of incarceration. A trial court abuses its discretion if (1) it fails to enter a

sentencing statement at all; (2) it enters a sentencing statement that explains the reasons

for a sentence, including aggravating and mitigating factors, but the record does not

support those reasons; (3) it enters a sentencing statement that omits reasons that are

clearly supported by the record and advanced for consideration; or (4) it considers

reasons that are improper as a matter of law. Anglemyer v. State, 868 N.E.2d 482, 491

(Ind. 2007), modified on other grounds on reh’g, 875 N.E.2d 218 (Ind. 2007).
                                            3
       Gross contends the trial court did not consider his guilty plea and history of

substance abuse as mitigating factors.       “The finding of mitigating factors is not

mandatory and rests within the discretion of the trial court.” Flickner v. State, 908

N.E.2d 270, 273 (Ind. Ct. App. 2009) (quoting Ellis v. State, 736 N.E.2d 731, 736 (Ind.

2000)). “[T]he trial court is not obligated to explain why it did not find a factor to be

significantly mitigating,” it simply “may ‘not ignore facts in the record that would

mitigate an offense[.]’” Id. (quoting Sherwood v. State, 749 N.E.2d 36, 38 (Ind. 2001)).

A court’s “‘failure to find mitigating circumstances that are clearly supported by the

record may imply that the trial court failed to properly consider them.’” Id. (quoting

Sherwood, 749 N.E.2d at 38). “An allegation that the trial court failed to identify or find

a mitigating factor requires the defendant to establish that the mitigating evidence is both

significant and clearly supported by the record.” Id. (quoting Carter v. State, 711 N.E.2d

835, 838 (Ind. 1999)).

       With respect to his guilty plea, we conclude that Gross has failed to satisfy his

burden. “[N]ot every plea of guilty is a significant mitigating circumstance that must be

credited by a trial court.” Trueblood v. State, 715 N.E.2d 1242, 1257 (Ind. 1999). “[A]

guilty plea may not be significantly mitigating when it does not demonstrate the

defendant’s acceptance of responsibility … or when the defendant receives a substantial

benefit in return for the plea.” Anglemyer, 875 N.E.2d at 221 (citing Sensback v. State,

720 N.E.2d 1160, 1165 (Ind. 1999)). Here, the record shows that Gross failed to “come

up with any plea agreement” by the court’s deadline and, as a result, “h[ad] to go to trial.”

Tr. p. 16. It was not until twelve days before trial that Gross agreed to plead guilty.
                                          4
Furthermore, Gross pled guilty in exchange for the State’s dismissal of Count I and a

recommended sentence that was beneficial to Gross. These facts indicate pragmatism

rather than remorse.

       Gross has also failed to persuade us that his history of substance abuse is

significantly mitigating. Gross admits to having abused marijuana, alcohol, cocaine,

methamphetamine, stimulants, hallucinogens, and depressants                since his early

adolescence. Yet Gross has not completed a rehabilitation program. Where a defendant

is aware of a chemical dependency and chooses not to seek help, the failure to seek help

can be considered an aggravating factor. See Caraway v. State, 959 N.E.2d 847, 852

(Ind. Ct. App. 2011), trans. denied; Bryant v. State, 802 N.E.2d 486, 501 (Ind. Ct. App.

2004); Bennett v. State, 787 N.E.2d 938, 948 (Ind. Ct. App. 2003). Furthermore, Gross

was given a chance at rehabilitation during his pretrial release, which he violated by

drinking alcohol. The trial court did not abuse its discretion in not considering Gross’s

guilty plea and history of substance abuse as mitigating factors.

                             II. Appropriateness of Sentence

       Gross also argues that his thirty-month sentence is inappropriate in light of the

nature of his offense and his character. Indiana Appellate Rule 7(B) provides that this

court may revise a statutorily authorized sentence if, “after due consideration of the trial

court’s decision, the Court finds that the sentence is inappropriate in light of the nature of

the offense and the character of the offender.” The appropriateness of a sentence “turns

on our sense of the culpability of the defendant, the severity of the crime, the damage

done to others, and myriad other factors that come to light in a given case.” Cardwell v.
                                            5
State, 895 N.E.2d 1219, 1222 (Ind. 2008).       In evaluating the appropriateness of a

sentence, the issue is not if a different sentence would be more appropriate but if the

sentence imposed is inappropriate. Fonner v. State, 876 N.E.2d 340, 344 (Ind. Ct. App.

2007).     The defendant bears the burden of persuading us that his sentence is

inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).

         With regard to the nature of Gross’s offense, the record reveals that Gross was

found in possession of a twenty-five milligram Xanax tablet. While this offense alone is

not particularly egregious, when viewed in light of Gross’s character, we cannot say that

his thirty-month sentence is inappropriate.     Gross’s criminal history is significant.

Notwithstanding his juvenile record, Gross has been convicted of Class D felony theft,

Class D felony non-support of a dependent child, Class A misdemeanor resisting law

enforcement, and Class C misdemeanor operating a motor vehicle while intoxicated.

Additionally, Gross has been charged with Class D felony criminal recklessness with a

deadly weapon, Class D felony residential entry, Class D felony unlawful possession of a

syringe, Class A misdemeanor battery resulting in bodily injury, and Class A

misdemeanor illegal storage/transportation of anhydrous ammonia.

         Moreover, during the arrest in the instant offense, the officers found crushed

pseudoephedrine tablets and a cotton swab that tested positive for methamphetamine in

the vehicle in which Gross was riding. Gross was also apprehended en route to a

property known by the arresting officers to be a location where methamphetamine trash

was located.     Further, after being granted pretrial release so that he could undergo

substance abuse rehabilitation, Gross was found consuming alcohol, and his release was
                                           6
revoked. We must agree with the trial court that Gross “has had ample opportunity to

change his behavior and become a productive member of society and has chosen not to.”

Tr. p. 16. His thirty-month sentence, therefore, was not inappropriate.

      The judgment of the trial court is affirmed.

RILEY, J., and BROWN, J., concur.




                                            7